 


109 HR 6411 IH: Jeremy Bell Act of 2006
U.S. House of Representatives
2006-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6411 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2006 
Mr. Fitzpatrick of Pennsylvania introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 18, United States Code, to provide penalties with respect to employers’ conduct relating to persons engaging in sexual conduct with children, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Jeremy Bell Act of 2006. 
2.Offense 
(a)In generalChapter 98 of title 18, United States Code, is amended by adding at the end the following: 
 
1822.Transfers for employment of individuals engaging in child sex acts 
(a)Prohibition on the interstate transfer of child sex offendersWhoever, being an employer, directs, causes, persuades, induces, or entices the travel in interstate commerce of an employee in one State with the purpose or effect of facilitating the employment of such employee in another State, if the employer knows that such employee engaged in a sexual conduct with an individual who has not attained the age of 18 years, shall be fined under this title or imprisoned not more than 5 years, or both.  
(b)DefinitionsAs used in this section— 
(1)the term sexual conduct means any sexual conduct, unless the employee was convicted of a crime for that conduct and has satisfied the terms and conditions imposed as a result of that conviction, if the conduct— 
(A)is a sexual act or sexual contact as those terms are defined in section 2246;  
(B)occurred during the course of employment; and 
(C)would constitute a felony violation of the criminal law applicable where it took place; and 
(2)the term State includes the District of Columbia and any other territory or possession of the United States. . 
(b)Clerical AmendmentThe table of contents for chapter 98 of title 18, United States Code, is amended by adding after the item relating to section 1821 the following new item: 
 
 
1822. Transfers for employment of individuals engaging in child sex acts.. 
3.Schools required to carry out background checks on all employeesThe Elementary and Secondary Education Act of 1965 is amended as follows: 
(1)Subpart 2 of part E of title IX is amended by adding at the end the following: 
 
9537. Background checks on all employeesA private or public elementary school, a private or public secondary school, a local educational agency, or State educational agency may receive funds under this Act for a fiscal year only if the school or agency has in effect a policy that ensures that every individual employed by the school or agency has undergone a fingerprint-based check of the national crime information databases (as described in subsection (b) of section 153 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16962)) and, where possible, a fingerprint-based check of State criminal history databases (as described in subsection (c) of such section).. 
(2)The table of contents at the beginning of such Act is amended by adding after the item relating to section 9536 the following new item: 
 
 
9537. Background checks on all employees..  
 
